Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 04 February 2021. Claims 1-30 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Houdek on 18 March 2021.
The application has been amended as follows: 

Claims should be amended as follows-

5. 	(Currently Amended) The method according to claim 3 wherein the reducing the engine torque below the magnitude corresponding to the throttle command and below the torque curve limit over the first vehicle operation segment comprises: 
determining a feedforward torque using the predicted road grade and the predicted vehicle speed, 

determining a torque limit using the feedforward torque and the feedback torque, and 
using the torque limit to limit the engine torque below the magnitude corresponding to the throttle command and below [[a]] the torque curve limit.

6. 	(Currently Amended) The method according to claim 3 wherein the predicted vehicle speed is determined by: 
determining a predicted acceleration power demand using a predicted change in operator power demand and a predicted change in road grade power demand, 
determining a predicted change in vehicle velocity with a physics-based model using the predicted acceleration power demand and information of a vehicle mass and a vehicle velocity, and 
determining the predicted vehicle speed using the predicted change in vehicle velocity and [[the]] a current vehicle speed.

15. 	(Currently Amended) The system according to claim 13 wherein the ECS is structured to reduce the engine torque below the magnitude corresponding to the throttle command and below the torque curve limit over the first vehicle operation segment by: Response Non Final Office Action Dated November 19, 2020 Application No.: 16/344,056 Attorney Docket No. CECO-01638 Page 5 of 14 
28487805v1determining a feedforward torque using the predicted road grade and the predicted vehicle speed, 

determining a torque limit using the feedforward torque and the feedback torque, and 
using the torque limit to limit the engine torque below the magnitude corresponding to the throttle command and below [[a]] the torque curve limit.  

16. 	(Currently Amended) The system according to claim 13 wherein the ECS is structured to determine the predicted vehicle speed by: 
determining a predicted acceleration power demand using a predicted change in operator power demand and a predicted change in road grade power demand, 
determining a predicted change in vehicle velocity with a physics-based model using the predicted acceleration power demand and information of a vehicle mass and a vehicle velocity, and 
determining the predicted vehicle speed using the predicted change in vehicle velocity and [[the]] a current vehicle speed.

17. 	(Currently Amended) The system according to claim 16 wherein the ECS is further structured to dynamically modify at least one of a road grade value and vehicle mass value from an actual measurement or estimate value to vary a fueling limit utilized in the reducing the engine torque.

further structured to control a turbocharger in response to a predicted increase in road grade to increase an oxygen-Page 6 of 1428487805v1to-fuel ratio in advance of the predicted increase in road grade.

25. 	(Currently Amended) The apparatus according to claim 23 wherein the ECS is structured to reduce the engine torque below the magnitude corresponding to the throttle command and below the torque curve limit over the first vehicle operation segment by: 
determining a feedforward torque using the predicted road grade and the predicted vehicle speed, 
determining a feedback torque using the predicted vehicle speed and a current vehicle speed, 
determining a torque limit using the feedforward torque and the feedback torque, and 
using the torque limit to limit the engine torque below the magnitude corresponding to the throttle command and below [[a]] the torque curve limit.

27. 	(Currently Amended) The apparatus according to claim 26 wherein the ECS is further structured to dynamically modify at least one of a road grade value and vehicle mass value from an actual measurement or estimate value to vary a fueling limit utilized in the reducing the engine torque.  

values of accelerator pedal position, current vehicle speed and predicted vehicle speed.  

29. 	(Currently Amended) The apparatus according to claim 21 wherein the ECS is further structured to control a turbocharger in response to a predicted increase in road grade to increase an oxygen-to-fuel ratio in advance of the predicted increase in road grade.

Allowable Subject Matter
Claims 1-30 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of Boeckenhoff (US20110106388A1) teaches a torque management system and method is described by which the torque provided by an engine can be controlled based on a mass of the vehicle and, if available, instantaneous and/or predictive slope information. Also, in some modes of operation, torque can be controlled based on speed limit information for upcoming road segments to be traveled by a vehicle. In addition to controlling the maximum allowable torque, optionally the minimum allowable torque can also be controlled to prevent inadvertent decelerations of the vehicle. A driver/operator can optionally override the torque control and the history of override requests can optionally be used to adjust overrides of the system. A plurality 
Further, Ohigashi (US20180338059A1) teaches an engine output control unit of a work vehicle is configured to set a target rotation speed of an engine by using an engine output torque curve, to control an output of the engine. The engine output control unit is configured to control the output of the engine so as to set torque to be higher than torque at an actual rotation speed obtained using the engine output torque curve. Typically, when the actual rotation speed of the engine becomes smaller than the target rotation speed, the engine output control unit sets an engine output torque curve that is greater in torque at the actual rotation speed than the engine output torque curve, and switches control of the output of the engine from control performed using the engine output torque curve to control performed using the engine output torque curve.
Still further, Wall (US20160039418A1) teaches a method of controlling a vehicle system including an engine, a transmission, and a control system in operative communication with and structured to control operation of the engine and the transmission. The method determines an operating point of the engine including an engine torque and an engine speed and evaluates a relationship between the operating point and a soft limit on engine torque. The method modifies the soft limit to permit operation outside a boundary of the un-modified soft limit. Modification of the soft limit is constrained by a non-adjustable limit. The operating point of the engine is adjusted to increase engine torque above the boundary of the un-modified soft limit. The method may mitigate a vehicle speed lug event and/or avoid a transmission shift event.

In regards to independent claims 1, 11 and 21; Boeckenhoff, Ohigashi and Wall taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
determining with the ECS an operation to increase engine cycle efficiency by reducing engine torque below a magnitude corresponding to the throttle command and below a torque curve limit over a first vehicle operation segment and permitting an increase in the engine torque above the torque curve limit over a second vehicle operation segment; 
controlling the engine to output torque below the magnitude corresponding to the throttle command and below the torque curve limit over the first vehicle operation segment, said controlling being performed for the throttle command being in response to a driver input and for the throttle command being in response to a signal from a cruise control system implemented in the ECS; and 
controlling the engine to output torque above the torque curve limit over the second vehicle operation segment in response to a second throttle command received by the ECS and constrained by an extended limit on operation of the engine above the torque curve limit.

(with respect to claim 11)

control the engine to output torque below the magnitude corresponding to the throttle command and below the torque curve limit over the first vehicle operation segment; and Response Non Final Office Action Dated November 19, 2020 Application No.: 16/344,056 Attorney Docket No. CECO-01638 Page 4 of 14 
28487805v1control the engine to output torque above the torque curve limit over the second vehicle operation segment in response to a second throttle command received by the ECS and constrained by an extended limit on operation of the engine above the torque curve limit; 
wherein the ECS is structured to control the engine to output torque below the magnitude corresponding to the throttle command and below the torque curve limit over the first vehicle operation segment at least in response to the throttle command resulting from an output of a cruise control system.

(with respect to claim 21)
determine an operation to increase engine cycle efficiency by reducing engine torque below a magnitude corresponding to the throttle command and below a torque curve limit over a first vehicle operation segment and permitting an increase in the engine torque above the torque curve limit over a second vehicle operation segment; 

control the engine to output torque above the torque curve limit over the second vehicle operation segment in response to a second throttle command received by the ECS and constrained by an extended limit on operation of the engine above the torque curve limit; 
wherein the throttle command comprises a cruise control throttle command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667 

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667